         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 1 of 22




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Taimur Alamgir (TA 9007)
148 West 24th Street, 8th Floor
Tel.: (212) 465-1188
Fax: (212) 465-1181
Attorneys for Plaintiffs, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MIGUEL BALLINAS and MIGUEL TEJEDA
 on behalf of themselves, FLSA Collective Plaintiffs,
 and the class,
                      Plaintiff,
     v.
 45 MERCER RESTAURANT, LLC, d/b/a GALLI,
 HOST RG 45, LLC,                                                 CLASS AND
 LOCAL WEST, LLC d/b/a LOCAL WEST,                                COLLECTIVE ACTION
 HOST RG 54, LLC, d/b/a BILL’S                                    COMPLAINT
 HOST RG 40, LLC d/b/a PRINTERS ALLEY
 CAMP 1382, LLC d/b/a CAMPAGNOLA                                  Jury Trial Demanded
 RED ONE PLAZA, LLC, d/b/a LUCY’S CANTINA
 ROYAL, LDV RG LUCY, LLC,
 IMIAN 550, LLC, d/b/a PUBLICANS,
 CURT HUEGEL, ASH HEDLI, JOHN W. HEIL III,
 SEI HOON CHU, and RICHARD WEISFISCH,
                       Defendants.

       Plaintiffs, MIGUEL BALLINAS and MIGUEL TEJEDA (collectively “Plaintiffs”), on

behalf of themselves, FLSA Collective Plaintiffs and Class Members, by and through their

undersigned attorneys, hereby file this Class and Collective Action Complaint against Defendants,

45 MERCER RESTAURANT, LLC, d/b/a GALLI, HOST RG 45, LLC, LOCAL WEST, LLC,

d/b/a LOCAL WEST, HOST RG 40, LLC, d/b/a PRINTERS ALLEY, CAMP 1382, LLC, d/b/a

CAMPAGNOLA, RED ONE PLAZA, LLC d/b/a LUCY’S CANTINA ROYAL, LDV RG

LUCY, LLC, IMIAN 550 LLC d/b/a PUBLICANS (the “Corporate Defendant”), CURT


                                                 1
           Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 2 of 22




HUEGEL, ASH HEDLI, JOHN W. HEIL III, SEI HOON CHU, and RICHARD WEISFISCH (the

“Individual Defendants” and together with the Corporate Defendants, “Defendants”), and state as

follows:

                                       INTRODUCTION

         1. Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that they and others similarly situated are entitled to recover from

Defendants: (1) unpaid minimum wages due to an invalid tip credit, (2) unpaid overtime

compensation resulting from time shaving, (3) unpaid overtime compensation due to an

impermissible policy of rounding hours down, (4) liquidated damages, and (5) attorneys’ fees and

costs.

         2. Plaintiffs further allege that, pursuant to the New York Labor Law (“NYLL”), they and

others similarly situated are entitled to recover from Defendants: (1) unpaid minimum wages due

to an invalid tip credit, (2) unpaid overtime compensation resulting from time shaving, (3) unpaid

overtime compensation due to an impermissible policy of rounding hours down, (3) unpaid spread

of hours premium, (4) statutory penalties, (5) liquidated damages and (6) attorneys’ fees and costs.

                                    JURISDICTION AND VENUE

         3. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

         4. Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

         5. Plaintiff, MIGUEL BALLINAS, for all relevant time periods, was a resident of Queens

County, New York.



                                                 2
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 3 of 22




       6. Plaintiff, MIGUEL TEJEDA, for all relevant periods, was a resident of Queens County,

New York,

       7. Defendants own and collectively operate seven restaurants, “Galli”, “Local West”,

“Bill’s”, “Printers Alley”, “Campagnola”, “Lucy’s Cantina Royal”, and “Publicans” (together, the

“Restaurants”). The Restaurants are located at the following addresses:

            a) Galli - 45 Mercer St, New York, New York 10013

            b) Local West - One Penn Plaza West Store Roof, New York, NY 10119

            c) Bill’s - 57 East 54th Street, New York, NY 10022

            d) Printers Alley - 215 West 40th Street, New York, NY 10018

            e) Campagnola - 1382 1st Ave, New York, NY 10021

            f) Lucy’s Cantina Royal - 1 Penn Plaza (NW) New York, NY 10119.

            g) Publicans - 550 Plandome Rd, Manhasset, NY 11030.

       8. Corporate Defendants:

            a. 45 MERCER RESTAURANT, LLC, d/b/a GALLI is a domestic limited liability

               company organized under the laws of the State of New York, and an address for

               service of process located at 45 Mercer St. New York, New York 10013.

            b. HOST RG 45, LLC is a domestic limited liability company organized under the

               laws of the State of New York. HOST RG 45, LLC has an address for service of

               process located at 242 West 30th Street Ste 504 New York, New York 10001.

               HOST RG 45, LLC is the parent company of 45 Mercer Restaurant LLC d/b/a Galli.

            c. LOCAL WEST, LLC d/b/a LOCAL is a domestic limited liability company

               organized under the laws of the State of New York, and an address for service of

               process located at One Penn Plaza West Store Roof, New York, New York 10119.



                                                3
 Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 4 of 22




   d. HOST RG 54, LLC d/b/a BILL’S is a domestic limited liability company organized

       under the laws of the State of New York, and an address for service of process

       located at 242 West 30th Street Suite 504 New York, New York 10001.

   e. HOST RG 40, LLC d/b/a PRINTERS ALLEY is a domestic limited liability

       company organized under the laws of the State of New York, and an address for

       service of process located at 242 West 30th Street, Ste. 504 New York, New York

       10001.

   f. CAMP 1382, LLC d/b/a CAMPAGNOLA is a domestic limited liability company

       organized under the laws of the State of New York, and an address for service of

       process located at 450 7th Avenue, Suite 4200 New York, New York 10123.

   g. RED ONE PLAZA, LLC d/b/a LUCY’S CANTINA ROYAL is a domestic limited

       liability company organized under the laws of the State of New York, and an

       address for service of process located at One Penn Plaza, Suite 4421 New York,

       New York 10119.

   h. IMIAN 550, LLC d/b/a PUBLICANS is a domestic limited liability company

       organized under the laws of the State of New York, and an address for service of

       process located at Theodore M. Kakoyiannis c/o Imian Partners, LLC 65 Locust

       Avenue Suite 105 New Canaan, Connecticut 06840.

9. Individual Defendants:

   a) CURT HUEGEL is an owner and principal of all Corporate Defendants. CURT

    HUEGEL exercises operational control as it relates to all employees including

    Plaintiffs, FLSA Collective Plaintiffs, and the Class. He exercises the power to (and

    also delegates to managers and supervisors the power to) fire and hire employees,



                                       4
Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 5 of 22




  supervise and control employee work schedules and conditions of employment, and

  determine the rate and method of compensation of employees including those of

  Plaintiffs, FLSA Collective Plaintiffs, and the Class. CURT HUEGEL exercises

  functional control over the business and financial operations of all Corporate

  Defendants. At all times, employees could complain to CURT HUEGEL directly

  regarding any of the terms of their employment, and CURT HUEGEL would have the

  authority to effect any changes to the quality and terms of employees’ employment,

  including changing their schedule, compensation, or terminating or hiring such

  employees.

 b) ASH HEDLI is a senior managerial official of Defendants’ Restaurants who

  primarily works as the General Manager of 45 MERCER RESTAURANT, LLC, d/b/a

  GALLI. ASH HEDLI exercises operational control as it relates to all employees

  including Plaintiffs, FLSA Collective Plaintiffs and the Class. He exercises the power

  to (and also delegates to managers and supervisors the power to) fire and hire

  employees, supervise and control employee work schedules and conditions of

  employment, and determine the rate and method of compensation of employees

  including those of Plaintiffs, FLSA Collective Plaintiffs and the Class. At all times,

  employees could complain to ASH HEDLI directly regarding any of the terms of their

  employment, and ASH HEDLI would have the authority to effect any changes to the

  quality and terms of employees’ employment, including changing their schedule,

  compensation, or terminating or hiring such employees.

 c) JOHN W. HEIL III, is a co-owner and principal of LOCAL WEST, LLC, HOST

  RG 40, LLC, and IMIAN 550, LLC. JOHN W. HEIL III exercises operational control



                                      5
Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 6 of 22




  as it relates to all employees including Plaintiffs, FLSA Collective Plaintiffs and the

  Class. He exercises the power to (and also delegates to managers and supervisors the

  power to) fire and hire employees, supervise and control employee work schedules

  and conditions of employment, and determine the rate and method of compensation

  of employees including those of Plaintiffs, FLSA Collective Plaintiffs and the Class.

  At all times, employees could complain to JOHN W. HEIL III directly regarding any

  of the terms of their employment, and JOHN W. HEIL III would have the authority to

  effect any changes to the quality and terms of employees’ employment, including

  changing their schedule, compensation, or terminating or hiring such employees.

 d) SEI HOON CHU, is a co-owner and principal of LOCAL WEST, LLC. SEI HOON

  CHU exercises operational control as it relates to all employees including Plaintiffs,

  FLSA Collective Plaintiffs and the Class. He exercises the power to (and also

  delegates to managers and supervisors the power to) fire and hire employees, supervise

  and control employee work schedules and conditions of employment, and determine

  the rate and method of compensation of employees including those of Plaintiffs, FLSA

  Collective Plaintiffs and the Class. At all times, employees could complain to SEI

  HOON CHU directly regarding any of the terms of their employment, and SEI HOON

  CHU would have the authority to effect any changes to the quality and terms of

  employees’ employment, including changing their schedule, compensation, or

  terminating or hiring such employees.

 e) RICHARD WEISFISCH is a co-owner and principal of CAMP 1382, LLC.

  RICHARD WEISFISCH exercises operational control as it relates to all employees

  including Plaintiff, FLSA Collective Plaintiffs and the Class. He exercises the power



                                      6
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 7 of 22




            to (and also delegates to managers and supervisors the power to) fire and hire

            employees, supervise and control employee work schedules and conditions of

            employment, and determine the rate and method of compensation of employees

            including those of Plaintiffs, FLSA Collective Plaintiffs and the Class. At all times,

            employees could complain to RICHARD WEISFISCH directly regarding any of the

            terms of their employment, and RICHARD WEISFISCH would have the authority to

            effect any changes to the quality and terms of employees’ employment, including

            changing their schedule, compensation, or terminating or hiring such employees.

       10. At all relevant times, each of Defendants 45 MERCER RESTAURANT, LLC, d/b/a

GALLI, HOST RG 45, LLC, LOCAL WEST, LLC d/b/a LOCAL WEST, HOST RG 54, LLC,

d/b/a BILL’S, HOST RG 40, LLC d/b/a PRINTERS ALLEY, CAMP 1382, LLC d/b/a

CAMPAGNOLA, RED ONE PLAZA, LLC, d/b/a LUCY’S CANTINA ROYAL, LDV RG

LUCY, LLC, IMIAN 550, LLC, d/b/a PUBLICANS were and continue to be an “enterprise

engaged in commerce”, within the meaning of the FLSA.

       11. At all relevant times, each of the work performed by Plaintiffs and FLSA Collective

Plaintiffs was directly essential to the business operated by Defendants.

       12. The Restaurants operate as a “single integrated enterprise”:

           a) The Corporate Defendants have the common business purpose of operating

               restaurants in New York City.

           b) The Restaurants share a common management and ownership.                 Individual

               Defendants are principals and shareholders of the Corporate Defendants and

               collectively manage the Restaurants.




                                                 7
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 8 of 22




           c) Defendant CURT HUEGEL is an owner and oversees operations of all the

               Restaurants collectively. CURT HUEGEL has been identified and has held himself

               out as the proprietor of Galli, Bill’s, Campagnola, Printers Alley, and Lucy’s to the

               press         in           an          interview       available        online           at

               https://www.broadwayworld.com/bwwfood-wine/article/BWW-Interview-Curt-

               Huegel-Owner-of-HOST-RESTAURANTS-in-NYC-20170416 and elsewhere.

           d) Defendant JOHN W. HEIL, III is a part-owner of Publicans, Local and Lucy’s,

               which are advertised collectively on the website of Imian Partners, a private equity

               firm     at        which        JOHN       W.      HEIL,   III     is   a        principal.

               https://www.imianpartners.com/hospitality/

           e) Non-exempt employees of Corporate Defendants are fully interchangeable. During

               Plaintiffs’ employment by Defendants, Defendants frequently transferred

               employees, including Plaintiffs, between the Restaurants to perform work on an as-

               needed basis. Defendants also directed employees, including Plaintiffs, to transport

               goods and supplies amongst the Restaurants as needed.

           f) The Restaurants maintain centralized labor relations and human resources, and a

               single payroll system for employees at all facilities.

       13. Although Plaintiffs did not work at all of Defendants’ Restaurants, all of the

Restaurants are appropriately named in this Complaint through the relevant Corporate Defendants

described above. Because the Restaurants share identical illegal wage and hour policies, the

Restaurants and the relevant Corporate Defendants are properly named on the basis of their

outstanding liability to the Class members for whom Plaintiffs seek to represent.

                       FLSA COLLECTIVE ACTION ALLEGATIONS



                                                      8
          Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 9 of 22




        14. Plaintiffs bring claims for relief as a collective action pursuant to FLSA Section 16(b),

29 U.S.C. § 216(b), on behalf of all non-exempt employees, including, but not limited to, all

dishwashers, food preparers, cooks, line-cooks, barbacks, bartenders, waiters, busboys, servers,

porters, and delivery persons employed by Defendants at the Restaurants on or after the date that

is six years before the filing of the Complaint in this case as defined herein (“FLSA Collective

Plaintiffs”).

        15. At all relevant times, Plaintiffs and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them overtime premium at the rate of one and one half times the regular rate for work in excess of

forty (40) hours per workweek. The claims of Plaintiffs stated herein are essentially the same as

those of the other FLSA Collective Plaintiffs.

        16. Furthermore, a subclass of all FLSA Collective Plaintiffs who were tipped employees

(including waiters, servers, busboys, bartenders, barbacks, and delivery persons) also suffered as

a result of Defendants’ failure to pay them the proper minimum wage due to an unlawful tip credit.

Defendants were not entitled to deduct any tip credits from the wages earned by the Tipped

Subclass, because they failed to satisfy all FLSA requirements for taking a tip credit. Specifically,

Defendants (i) failed to provide proper notice to the Tipped Subclass that a tip credit was being

claimed, and (ii) required Plaintiffs and Tipped Subclass Members to spend at least two (2) hours

of each shift engaged in non-tipped activities. Plaintiff was a member of both the FLSA Collective

and the Tipped Subclass.




                                                  9
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 10 of 22




       17. The claims for relief are properly brought under and maintained as an opt-in collective

action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective Plaintiffs are

readily ascertainable. For purposes of notice and other purposes related to this action, their names

and addresses are readily available from the Defendants. Notice can be provided to the FLSA

Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       18. Plaintiffs further bring claims for relief pursuant to the Federal Rules of Civil

Procedure (“F.R.C.P.”) Rule 23, on behalf of all including, but not limited to, all dishwashers, food

preparers, cooks, line-cooks, barbacks, bartenders, waiters, busboys, servers, porters, and delivery

persons employed by Defendants on or after the date that is six years before the filing of the

Complaint in this case as defined herein (the “Class Period”).

       19. All said persons, including Plaintiffs, are referred herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       20. The proposed Class is so numerous such that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendants, there is no doubt that there are more

than forty (40) members of the Class.




                                                 10
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 11 of 22




       21. The Class further includes a subclass of tipped employees, including, but not limited

to, waiters, servers, bussers, bartenders, barbacks, delivery persons, and busboys (“Tipped

Subclass”) who also number more than forty (40). Plaintiffs is a member of the Class and the

Tipped Subclass.

       22. Plaintiffs’ claims are typical of those claims that could be alleged by any member of

the Class, and the relief sought is typical of the relief that would be sought by each member of the

Class in separate actions. All the Class members were subject to the same corporate practices of

Defendants. Defendants’ policies and practices affected all Class members similarly, and

Defendants benefited from the same type of unfair and wrongful acts as to each Class member.

Plaintiffs and other Class members sustained similar losses, injuries, and damages arising from the

same unlawful policies, practices and procedures, all culminating in a willful failure to (i) pay

employees for all hours worked due to policies of time-shaving and impermissible rounding down

of hours, (ii) pay employees spread of hours premium for shifts exceeding 10 hours in duration,

(iii) provide employees with wage and hour notices as and when required by law, and (iv) provide

employees periodic wage statements with each payment of wages.

       23. Further, Plaintiffs and Tipped Subclass Members additionally suffered as a result of

Defendants’ failure to pay them the proper minimum wage and Defendants’ unlawful

misappropriation of the tips that they earned. Plaintiffs and the Tipped Subclass members were

subjected to Defendants’ policy and practice of deducting a tip credit despite Defendants’ failure

to observe requirements of the NYLL. The tip credit asserted violated the NYLL because

Defendants (i) failed to provide adequate notice that a tip credit was being claimed, (ii) failed to

record the tip credit allowance taken on periodic wage statements given to Plaintiff and Tipped

Subclass members, (iii) required Plaintiff and Tipped Subclass members to spend two (2) hours,



                                                11
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 12 of 22




or twenty percent (20%) of each shift engaged in non-tipped activities, and (iv) imposed a

mandatory tip pool without first obtaining consent for such tip pooling scheme from Plaintiff or

Tipped Subclass Members.

       24. Plaintiffs are able to fairly and adequately protect the interests of the Class and have no

interests antagonistic to the Class. Plaintiffs are represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       25. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their



                                                 12
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 13 of 22




interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

        26. Defendants and other employers throughout the state violate the New York Labor Law.

Current employees are often afraid to assert their rights out of fear of direct or indirect retaliation.

Former employees are fearful of bringing claims because doing so can harm their employment,

future employment, and future efforts to secure employment. Class actions provide class members

who are not named in the Complaint a degree of anonymity, which allows for the vindication of

their rights while eliminating or reducing these risks.

        27. There are questions of law and fact common to the Class which predominate over any

questions affecting only individual class members, including:

          a) Whether Defendants employed Plaintiffs and the Class within the meaning of the

              New York law;

          b) What are and were the policies, practices, programs, procedures, protocols and plans

              of Defendants regarding the types of work and labor for which Defendants did not

              pay the Class Members properly;

          c) At what common rate, or rates subject to common methods of calculation, was and

              are Defendants required to pay the Class Members for their work;

          d) Whether Defendants failed to pay Plaintiff and the Class at or above the prevailing

              New York State Minimum Wage.

          e) Whether Defendants provided compensation at 1.5 times the regular rate of pay for

              all hours exceeding 40 per workweek




                                                  13
        Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 14 of 22




         f) Whether Defendants automatically deducted 30 minutes per day from employees

              compensation on the basis of a purported meal break, yet required Plaintiffs and Class

              Members to work through their shifts without any break;

         g) Whether Defendants maintained an impermissible policy of rounding down hours’

         h) Whether Defendants maintained a policy of failing to pay Plaintiffs and Class

              Members spread of hours premium for shifts exceeding 10 hours in duration;

         i) Whether Defendants provided to Plaintiffs and Class Members proper wage and hour

              notice, at date of hiring and annually, per requirements of the New York Labor Law;

         j)   Whether Defendants provided to Plaintiffs and Class Members proper wage

              statements with each payment of wages as required by New York Labor Law, and

         k) Whether Defendants provided Plaintiffs and Tipped Subclass Members proper tip

              credit notice in compliance with New York State Law.

         l) Whether Defendants imposed a mandatory tip pool without first obtaining consent

              from Plaintiffs or Tipped Subclass members;

         m) Whether Defendants required Plaintiffs and Tipped Subclass Members to perform

              non-tipped work for more than two (2) hours, or twenty percent (20%) of each shift;

         n) Whether Defendants provided wage statements informing Plaintiffs and Class

              Members of the amount of tip allowance taken for each payment period;



                                   STATEMENT OF FACTS

PLAINTIFF MIGUEL BALLINAS

       28. Plaintiff MIGUEL BALLINAS was hired by Defendants’ Galli Restaurant as a busser

in or around January 2018. Throughout the employment of Plaintiff BALLINAS, in addition to his



                                                 14
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 15 of 22




duties as a busser, Defendants required that he undertake additional duties as a porter. Defendants

also occasionally required Plaintiff BALLINAS to report to Bill’s, Printers Alley, Campagnola,

and Lucy’s to work shifts. Even though Plaintiff BALLINAS worked shifts in other locations

owned by Defendants, he still was paid through Galli Restaurant. Plaintiff BALLINAS’s

employment by Defendants concluded in February 2019.

       29. Through his employment, Plaintiff BALLINAS worked regular hours as follows: 4

days per week for approximately 7 hours per shift, and, in addition, 2 days per week, for

approximately 10 hours per shift, for a total of approximately 49 hours per week.

       30. From January 2018 to December 2018, Plaintiff BALLINAS was compensated at a

regular rate of $8.65 per hour. Then, from January 2019 to February 2019 Plaintiff BALLINAS

was paid at a regular rate of $10 per hour.

PLAINTIFF MIGUEL TEJEDA

       31. Plaintiff MIGUEL TEJEDA was hired by Defendant’s LOCAL WEST as a busser in

or around March 2017. During his employment period, Defendants also occasionally required

Plaintiff TEJEDA to report to other Restaurants, including Galli and Lucy’s to work shifts. Other

FLSA Collective Plaintiffs and Class Members were similarly interchangeable among the

Restaurants.

       32. Through his employment, Plaintiff TEJEDA worked 5 days per week, for

approximately 9.5-10.5 hours per day, for a total of approximately 50 hours per week.

       33. Through his employment, Plaintiff MIGUEL TEJEDA was compensated at a regular

hourly rate of pay of $7.50 per hour.

DEFENDANTS WERE NOT PERMITTED TO TAKE A TIP CREDIT AGAINST THE
WAGES OF PLAINTIFFS AND TIPPED SUBCLASS MEMBERS, BECAUSE THEY
FAILED TO MEET ALL REQUIREMENTS FOR A TIP CREDIT



                                                15
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 16 of 22




       34. Throughout the employment by Defendants, Defendants asserted a tip credit, and paid

Plaintiffs at invalid “tip credit” base hourly wages. Similarly, other Tipped Subclass members were

compensated by Defendants at base hourly rates below the prevailing federal and/or state minimum

wages. However, Defendants never met either the federal or New York State requirements to claim

a tip credit against the wages of Plaintiffs or Tipped Subclass Members.

       35. Plaintiffs and Tipped Subclass members did not receive any notices (written or

otherwise) that Defendants were claiming a tip credit on tipped employees’ compensation. They

were never informed in writing or orally that Defendants were claiming a tip credit allowance, and

never received any notice of the amount of tip credit allowance taken for each payment period

during their employment, or of the hourly rate of tip credit deduction.

       36. Defendants failed to record the tip allowance deducted from compensation earned by

Plaintiffs and the Tipped Subclass on the wage statements that they received. The wage statements

issued to Plaintiff and the Tipped Subclass also do not state the hourly rate of tip credit claimed.

       37. Plaintiffs and Tipped Subclass members were required by Defendants’ management

to participate in an invalid “tip pooling” scheme. Plaintiff and Tipped Subclass Members never

agreed upon their tip allocation percentage, which was assigned by management and not agreed

upon mutually among tipped employees.

       38. Plaintiffs and the Tipped Subclass were required to spend more than two (2) hours or

twenty percent (20%) of each shift engaged in non-tipped activities. Specifically, Plaintiffs and

Tipped Subclass members were required to perform non-tipped tasks including, but not limited to:

cleaning, taking out garbage, taking out tablecloths for cleaning, sweeping, mopping, washing

dishes, taking receipt of and unloading supplies and storing them, for more than two (2) hours or

twenty percent (20%) of each shift.



                                                 16
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 17 of 22




PLAINTIFFS, FLSA COLLECTIVE MEMBERS, AND THE CLASS SUFFERED
UNPAID REGULAR AND OVERTIME WAGES DUE TO DEFENDANTS’ UNLAWFUL
POLICIES OF TIME SHAVING AND IMPERMISSIBLE ROUNDING DOWN TO THE
HOUR

       39. Plaintiffs were both required by Defendants to work throughout their shifts and were

not permitted mid-shift breaks. However, even though no breaks were permitted, Defendants

automatically deducted 30 minutes from compensation every from the wages of Plaintiffs,

resulting in unpaid regular and overtime wages. FLSA Collective Plaintiffs and Class Members

were similarly required to work throughout their shifts and did not receive breaks, but were subject

to an automatic 30 minute deduction from wages, and like Plaintiffs, suffered unpaid regular and

overtime wages.

       40. Defendants subjected Plaintiffs to an impermissible and non-neutral rounding policy

whereby daily hours worked were rounded down to the hour for purposes of calculating

compensation. This policy of rounding down hours resulted in Plaintiffs being compensated for

less regular and overtime hours than they actually worked. Likewise, FLSA Collective Plaintiffs

and Class Members were subject to this rounding policy and suffered uncompensated regular and

overtime hours as a result.

DEFENDANTS FAILED TO PAY SPREAD OF HOURS PREMIUM FOR SHIFTS
EXCEEDING 10 HOURS IN DURATIONS TO PLAINTIFFS OR CLASS MEMBERS

       41. During his employment by Defendants, Plaintiffs regularly worked shifts exceeding ten

(10) hours in duration. However, they never received any spread of hours premium for working

such shifts, as required under the NYLL. Similarly, Class Members regularly worked shifts

exceeding ten (10) hours in duration, but were never paid spread of hours premium

DEFENDANTS VIOLATED THE WAGE-AND-HOUR NOTICE AND WAGE
STATEMENT REQUIREMENTS WITH RESPECT TO PLAINTIFFS AND CLASS
MEMBERS



                                                17
           Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 18 of 22




          42. During their employment by Defendants, Plaintiffs never received a proper wage and

hour notice upon hiring or upon changes in the information on the notice, as required under the

NYLL. Plaintiffs were never provided with any proper wage and hour notices by Defendants. The

wage notices provided did not include accurate regular and overtime rates of pay, the rate of tip

credit deduction, or other information required under the NYLL Similarly, Class Members never

received proper wage and hour notices upon hiring or upon changes in the information on the

notice.

          43. During their employment by Defendants, Plaintiffs never received proper wage

statements. In fact, Defendants never provided Plaintiffs with any wage statements during their

employment. The wage statements provided to Plaintiffs did not include accurate regular and

overtime rates of pay, hours worked, the rate of tip credit deduction, or other information required

under the NYLL. Similarly, Class Members never received proper wage statements.

          44. Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiffs, FLSA Collective

Plaintiffs and Class members, in this litigation and have agreed to pay the firm a reasonable fee

for its services.

                                     STATEMENT OF CLAIM

                                               COUNT I

VIOLATION OF THE FAIR LABOR STANDARDS ACT ON BEHALF OF PLAINTIFF

                             AND FLSA COLLECTIVE PLAINTIFFS

          45. Plaintiffs reallege and reaver Paragraphs 1 through 44 of this class and collective action

Complaint as if fully set forth herein.

          46. At all relevant times, Defendants were and continue to be employers engaged in the

production of goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207



                                                   18
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 19 of 22




(a). Further, Plaintiffs and FLSA Collective Plaintiffs are covered individuals within the meaning

of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

       47. At all relevant times, Defendants employed Plaintiffs and FLSA Collective Plaintiffs

within the meaning of the FLSA.

       48. At all relevant times, each Corporate Defendant had gross annual revenues in excess of

$500,000.

       49. At all relevant times, the Defendants engaged in a policy and practice of refusing to

pay Plaintiffs and FLSA Collective Plaintiffs the federal minimum wage.

       50. At all relevant times, Defendants engaged in a policy and practice of refusing to pay

overtime compensation at the statutory rate of time and one-half to Plaintiffs and FLSA Collective

Plaintiffs for all hours worked in excess of forty hours per workweek.

       51. Plaintiffs is in possession of certain records concerning the number of hours worked by

Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA

Collective Plaintiffs. Further records concerning these matters should be in the possession and

custody of the Defendants. Plaintiff intends to obtain all records by appropriate discovery

proceedings to be taken promptly in this case and, if necessary, will then seek leave of Court to

amend this Complaint to set forth the precise amount due.

       52. Defendants failed to properly disclose or apprise Plaintiffs and FLSA Collective

Plaintiffs of their rights under the FLSA.

       53. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiffs and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.




                                                19
         Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 20 of 22




       54. Due to the intentional, willful and unlawful acts of Defendants, Plaintiff sand FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

minimum wage, overtime wages, plus an equal amount as liquidated damages.


       55. Plaintiffs and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

 VIOLATION OF THE NEW YORK LABOR LAW ON BEHALF OF PLAINTIFF AND

                                       CLASS MEMBERS

       56. Plaintiffs realleges and reavers Paragraphs 1 through 54 of this class and collective

action Complaint as if fully set forth herein.

       57. At all relevant times, Plaintiffs and Class members were employed by the Defendants

within the meaning of the New York Labor Law, §§2 and 651.

       58. Defendants willfully violated Plaintiff’s and Class members’ rights by failing to pay

the prevailing New York State minimum wage.

       59. Defendants willfully violated Plaintiff’s and Class members’ rights by failing to pay

them overtime compensation at the rate of not less than one and one-half times the regular rate of

pay for each hour worked in excess of forty (40) hours in a workweek

       60. Defendants willfully violated Plaintiff’s and Class members’ rights by failing to pay

them spread of hours premium for working shifts in excess of ten (10) hours in duration.

       61. Defendants failed to provide a proper wage and hour notice, at the date of hiring and

annually, to all non-exempt employees per requirements of the New York Labor Law.

       62. Defendants failed to provide proper wage statements with every payment as required

by New York Lab. Law § 195(3).

                                                 20
           Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 21 of 22




       63. Due to the Defendants’ New York Labor Law violations, Plaintiffs and Class members

are entitled to recover from Defendants their unpaid minimum wages due to invalid tip credit,

unpaid off-the-clock work, reasonable attorneys’ fees, liquidated damages, statutory penalties and

costs and disbursements of the action, pursuant to New York Labor Law.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs on behalf of themselves, FLSA Collective Plaintiffs and Class members,

respectfully requests that this Court grant the following relief:

      a)    A declaratory judgment that the practices complained of herein are unlawful under the

            FLSA and the New York Labor Law.

      b)    An injunction against Defendants and their officers, agents, successors, employees,

            representatives and any and all persons acting in concert with them as provided by law,

            from engaging in each of the unlawful practices, policies and patterns set forth herein;

      c)    An award of liquidated and/or punitive damages as a result of unpaid minimum wage

            under the FLSA and the New York Labor Law;

      d)    An award of damages to Plaintiff, retroactive to the date of his discharge and prior, for

            all lost wages and benefits, past and future, back and front pay, resulting from

            Defendants’ unlawful employment practices and to otherwise make him whole for any

            losses suffered as a result of such unlawful employment practices;

      e)    An award of unpaid overtime compensation due under the FLSA and the New York

            Labor Law;

      f)    An award of unpaid minimum wages due under the FLSA and the New York Labor

            Law;




                                                 21
            Case 1:19-cv-07766-GBD Document 1 Filed 08/19/19 Page 22 of 22




       g)    An award of unpaid compensation due to Defendants’ policies of time-shaving and

             impermissible rounding;

       h)    An award of statutory penalties as a result of Defendants’ failure to comply with New

             York Labor Law wage notice and wage statement requirements;

       i)    An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to pay overtime compensation and minimum wage, pursuant to 29 U.S.C. § 216;

       j)    An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to pay overtime compensation, minimum wage, and compensation for all hours

             work, pursuant to the New York Labor Law;

                                            JURY DEMAND

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand trial by jury on

all issues so triable as of right by jury

Dated: August 19, 2019

                                                 Respectfully submitted,

                                            By: /s/ C.K. Lee
                                                C.K. Lee, Esq. (CL 4086)


                                                 LEE LITIGATION GROUP, PLLC
                                                 CK Lee (CL 4086)
                                                 Taimur Alamgir (TA 9007)
                                                 148 West 24th Street, 8th Floor
                                                 New York, New York 10011
                                                 Tel.: (212) 465-1188
                                                 Fax: (212) 465-1181
                                                 Attorneys for Plaintiffs,
                                                 FLSA Collective Plaintiffs, and Class Members




                                                   22
